In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-226 CR

NO. 09-07-227 CR

____________________


CHRISTOPHER LYNN GRAY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause Nos. CR26277, CR26309 




MEMORANDUM OPINION
 Christopher Lynn Gray pled guilty to two indictments for the first-degree felony
offense of aggravated sexual assault of a child.  The trial court convicted Gray and imposed
concurrent sentences of thirty-two years of confinement in the Texas Department of Criminal
Justice, Correctional Institutions Division.  
	On appeal, Gray's counsel filed a brief that presents counsel's professional evaluation
of the records and concludes the appeals are frivolous.  See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On October 11, 2007, we granted an extension of time for the appellant to file a pro
se brief.  We received no response from appellant. 
	We reviewed the appellate records, and we agree with counsel's conclusion that no
arguable issues support the appeals.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005); cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We
affirm the trial court's judgments. (1)
	AFFIRMED.


                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on February 5, 2008
Opinion Delivered February 13, 2008
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in these appeals by filing a petition for
discretionary review.  See Tex. R. App. P. 68.